UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6151



ANTHONY RUMONT ROBERTS,

                                             Plaintiff - Appellant,

          versus


CAPTAIN MASSIE; S. E. SCOTT, Sergeant,

                                            Defendants - Appellees,
          and


L. M. SAUNDERS, Warden,

                                                          Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-808-7)


Submitted:   March 6, 2003                 Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Rumont Roberts, Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Anthony Rumont Roberts appeals the district court’s order

granting his motion for reconsideration but dismissing his 42

U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C. § 1915A(b)(1)

(2000). We have reviewed the record and the district court’s order

and   agree   that   Roberts’   complaint   fails   to   state   a   claim.

Accordingly, we dismiss the appeal on the reasoning of the district

court.   See Roberts v. Massie, No. CA-02-808-7 (W.D. Va. Jan. 10,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2